INDEPENDENT REPRESENTATIVE MARKETING AGREEMENT THIS AGREEMENT is made this 17thday of January, 2008, between J D Factors, LLC ("J D Factors") and BZ Commercial Corp., ("Representative), as follows: TERM: This Agreement will become effective on the date stated above. SERVICES TO BE PERFORMED: Representative agrees to solicit new prospective commercial clients for J D Factors, to provide to J D Factors completed application document packages for JD Factors' evaluation and possible acceptance in accordance with J D Factors' instructions to Representative. Representative is responsible for gathering all pertinent and requisite documentation in order to prepare any prospective client's accounts for J D Factors' evaluation and potential funding.
